COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Powell and Senior Judge Clements


HOME-KIM GROUP, INC./HOME-KIM CONTRACTORS AND
  AIG CASUALTY/AMERICAN HOME ASSURANCE
  COMPANY/AIG DOMESTIC CLAIMS, INC.
                                             MEMORANDUM OPINION *
v.     Record No. 2112-09-4                      PER CURIAM
                                                MARCH 30, 2010
NELSON ACUNA,
  MILTON RAUL GONZALEZ/GONZALEZ BROTHERS
  SIDING, INC. AND UNINSURED EMPLOYER’S FUND


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (S. Vernon Priddy III; Two Rivers Law Group, P.C., on brief), for
                 appellants.

                 (Douglas A. Seymour; Siciliano, Ellis, Dyer & Boccarosse PLC, on
                 brief), for appellee Uninsured Employer’s Fund.

                 No brief for appellees Nelson Acuna and Milton Raul Gonzalez/
                 Gonzalez Brothers Siding, Inc.


       Home-Kim Group, Inc./ Home-Kim Contractors and its insurer appeal a decision of the

Workers’ Compensation Commission finding that (1) Home-Kim was Nelson Acuna’s statutory

employer at the time he was injured, and (2) its insurer received timely notice of Acuna’s claim

for benefits. We have reviewed the record and the commission’s opinion and find that this

appeal is without merit. Accordingly, we affirm for the reasons stated by the commission in its

final opinion. See Acuna v. Milton Raul Gonzalez/Gonzalez Brothers Siding, Inc., VWC File

No. 235-03-55 (Aug. 24, 2009). We dispense with oral argument and summarily affirm because




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
the facts and legal contentions are adequately presented in the materials before the Court and

argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




                                           -2-